DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see at least lines 25-27 of page 4).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the step “201” mentioned at line 2 of page 5 is not shown in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-20 are objected to because of the following informalities:  

2. (Currently Amended) The method of claim 1, wherein the clock synchronization signal is transmitted between the first module and the at least one second module in a loopback manner, and the transmission in [[a]] the loopback manner is configured to measure the delay between the first module and the at least one second module.

3. (Currently Amended) The method of claim 2, wherein the first module comprises a first phase locking loop (PLL) and a logic device,
the first PLL separately sends the clock synchronization signal to the at least one second module and the logic device, and receives the clock synchronization signal looped back by the at least one second module; and
the logic device receives the clock synchronization signal sent by the first PLL, encodes the RTC information on the clock synchronization signal and sends the encoded RTC information to the at least one second module.

8. (Currently Amended) The method of claim 5, wherein the port expansion device outputs a third clock synchronization signal and the third clock synchronization signal is looped back to the first PLL by the multiplexing device, a specified delay exists between the third clock synchronization signal output by the port expansion device and the first clock synchronization signal, and the first PLL measures the delay of the multiplexing device based on the looped back third clock synchronization signal.

9. (Currently Amended) The method of claim 5, wherein the port expansion device outputs a fourth clock synchronization signal and the fourth clock synchronization signal is looped back to the first PLL, and the first PLL measures the delay of the port expansion device based on the looped back fourth clock synchronization signal.

10. (Currently Amended) The method of claim 5, wherein the multiplexing device selects one clock synchronization signal from the multiple clock synchronization signals and loops the selected one clock synchronization signal back to the first PLL, and then the first PLL measures the delay of the backplane between the first module and the at least one second module based on the selected one clock synchronization signal.

13. (Currently Amended) The method of claim 12, wherein the clock synchronization signal 1s further configured to measure a delay between the second PLL and the service chip, comprising:
the clock synchronization signal is configured to measure a delay of the second PLL and a line delay between the second PLL and the service chip;
wherein the delay of the second PLL and the line delay between the second PLL and the service chip obtained by measurement are used to determine the delay between the second PLL and the service chip.

16. (Currently Amended) The method of claim 12, wherein a delay between the first PLL and the second PLL and the delay between the second PLL and the service chip are used to determine a delay between the first PLL and the service chip.

17. (Currently Amended) The method of claim 1, wherein the first RTC information encoded on the clock synchronization signal is transmitted from the first module to the at least one second module through a bus channel.

18. (Currently Amended) The method of claim 1, wherein the first RTC information at the first module takes the clock synchronization signal as a drive clock signal, and the drive clock signal is used by the first module to increase the first RTC information according to a period of the clock synchronization signal.

19. (Currently Amended) The method of claim 1, wherein the second RTC information at the at least one second module at least one second module as a drive clock signal, and the drive clock signal is used by the at least one second module to increase the second RTC information according to a period of the clock signal.

20. (Currently Amended) An electronic device, comprising: 
a first module; and
at least one second module,[[;]] 
wherein the first module is configured to send a clock synchronization signal and first real time clock (RTC) information separately,[[;]] and 
wherein the clock synchronization signal is configured to measure a delay between the first module and the at least one second module, the delay is used for phase compensation performed on the clock synchronization signal received at the at least one second module, and the clock synchronization signal after being subjected to the phase compensation is configured to trigger the at least one second module to update local second RTC information to the first RTC information.

Claims 4-6, 11-12, and 14-15 depend either directly or indirectly from claim 2, therefore they are also objected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first module is configured to  … separately” limitation in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “wherein the clock synchronization signal is configured to measure a delay …” and “the clock synchronization signal after being subjected to the phase compensation is configured to trigger the at least one second module …” recited in claim 1; the term “the clock synchronization signal is configured to measure the delay …” recited in claim 5; the term “the clock synchronization signal is further configured to measure a delay …” recited in claim 12; the terms “the clock synchronization signal is further configured to measure a delay …” and “the clock synchronization signal is configured to measure a delay …” recited in claim 13; and the terms “the clock synchronization signal is configured to measure a delay …” and “the clock synchronization signal after being subjected to the phase compensation is configured to trigger the at least one second module …” recited in claim 20 are indefinite because the clock synchronization signal is simple a signal, not a hardware device or element, a signal itself wouldn’t be configured to measure a delay or triggered the at least one second module.
Claim 17 (line 1), claim 18 (lines 1 and 3), and claim 19 (lines 1 and 3), the term “the RTC information” and “RTC information” recited in the claims are either lack antecedent basis or indefinite since the precedent claim 1 already recites “first RTC information” and “second RTC information”. See the proposed amendments to the claims stated in the claim objections in paragraph 6 above.
Claims 2-4, 6-11, and 14-16 depend either directly or indirectly from claim 1, therefore they are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2019/0132813 A1), hereinafter “Jiang”.
Regarding claim 20, Jiang discloses a synchronization system 100 in Figure 1 or Figure 2, comprising: a first module (a central unit 10); and at least one second module (one of a plurality of RF receiver channels Ch1-CHn), wherein the first module is configured to send a clock synchronization signal (a controlled synchronization signal SYNCc) and first real time clock (RTC) information (a controlled clock signal CLKc) separately (paragraph [0022]), and wherein the clock synchronization signal is configured to measure a delay (by a delay calculator 112 of a delay compensation module 11, paragraphs [0023] and [0032]) between the first module and the at least one second module, the delay is used for phase compensation (a clock phase compensation ΔCLKi performed by a multi-channel calibrator 113 of the delay compensation module 11, paragraphs [0023] and [0032]) performed on the clock synchronization signal received at the at least one second module, and the clock synchronization signal after being subjected to the phase compensation is configured to trigger the at least one second module to update local second RTC information to the first RTC information (the receiver channel CHi receives the controlled synchronization signal SYNCc and the controlled clock signal CLKc from the central unit 10 and provides feedbacks of a synchronization echo signal SYNCecho and a clock echo signal CLKecho by a driver 24 and an echo transmitter 25 of the receiver channel CHi to the central unit 10, paragraph [0032]).
Regarding claim 1, claim 1 is a method claim and the claimed limitations recited in the claim include the same claimed features of the apparatus claim 20 for the same reasons described in claim 20 above.
Regarding claim 2, wherein the clock synchronization signal is transmitted between the first module and the at least one second module in a loopback manner (the synchronization echo signal SYNCecho and the clock echo signal CLKecho generated by the driver 24 and the echo transmitter 25 of the receiver channel Chi are looped back to the central unit 10, paragraph [0032]), and the transmission in the loopback manner is configured to measure the delay (by the delay calculator 112 of the delay compensation module 11, paragraphs [0023] and [0032]) between the first module and the at least one second module.
Regarding claim 17, as shown in Figure 2, although no detail diagram of the transmitter 12 is shown, it is not new in the art that the transmitter 12 inherently includes an encoding circuit configured to encode the first RTC information (CLKc) on the clock synchronization signal (SYNCc) is transmitted from the first module to the at least one second module through a bus channel (a power line or a cable, paragraph [0025]).

Allowable Subject Matter
Claims 3-16, 18, and 19 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-16, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. relates to a system comprises a transmitter circuit configured to transmit digital data and a synchronization signal to and receive a data clock from a receiver circuit.
CN 108111245 A relates to a clock and synchronization processing subsystem comprises a clock cycle delay distribution circuit configured to distribute a clock and a synchronization signal to a receiving circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632